IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


THOMAS HARTLOVE AND JANET                    : No. 150 MM 2018
HARTLOVE, H/W,                               :
                                             :
                    Petitioners              :
                                             :
                                             :
             v.                              :
                                             :
                                             :
LEE F. PARKS,                                :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 26th day of November, 2018, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.